Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 10, 2021 has been entered.  Claims 1-5, 8-14, 16, and 18-24 are currently pending, of which claim 20 has been withdrawn from consideration.
It is noted claim 17 has been cancelled and thus the objection to the drawings set forth in the December 11, 2020 Office Action has been withdrawn.

Claim Objections
Claim 5 is objected to because of the following informalities:  There appears to be a typographical error in the claim.  The Examiner suggests the following correction:  “…the first and second twisted portions of each strut member[[s]]…”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-14, 16, 18-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 each recite “a plurality of fixation members disposed along the face portion of the one or more of the plurality of strut members”.  It is unclear if the plurality of fixation members include a plurality of fixation members on each face portion of each strut or if the plurality of fixation members are divided up among a plurality of face portions if the claim includes a plurality of strut members.  The Examiner suggests amending the claim to recite “a plurality of fixation members disposed along [[the]] each face portion of the one or more of the plurality of strut members”.
Claims 2-5, 8-10, 12-14, 16, 18-19, and 22-24 are rejected due to their dependency on claims 1, 11, and 21.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-14, 16, 18-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 2014/0277562, hereinafter “Seddon”) in view of Bosma et al. (US 6,443,972, hereinafter “Bosma”).  Regarding claims 1, 11, and 21, Seddon discloses the invention substantially as claimed including an occlusive implant (Figs 1B/1C, 2B/2C, 3B/3C, 4) (implant fully capable of occluding, for example when placed in a blood vessel covering an aneurysm or branch vessel thereby blocking or inhibiting flow to the aneurysm or branch vessel), comprising:
	an expandable framework (10) configured to shift between a collapsed configuration (crimped state) and an expanded configuration (deployed state) (para [0038]), wherein the 
	wherein in the collapsed configuration, the plurality of strut members of the expandable framework is free of twists (Figs 1B/1C; para [0028])
	wherein one or more of the plurality of strut members (26) includes a first twisted portion (30a), a second twisted portion (30b), and a face portion (middle portion 32), wherein the face portion is positioned between the first twisted portion and the second twisted portion (para [0030-0031, 0035, 0051]; Figs 2B/2C, 3B/3C, 4); and
	an occlusive member (cover 50) disposed over an outer surface of a proximal region of the expandable framework (para [0039]) (It is noted the claims do not recite the occlusive member is disposed only over the proximal region or that the distal region of the expandable framework is free of the occlusive member.  Furthermore, it is noted the claims do not recite a structure of the occlusive member.  The cover 50 is interpreted as an occlusive member as it prevents or reduces flow therethrough and thus has an occlusive effect.  It is further noted a covered stent placed in a blood vessel covering an aneurysm or branch vessel is capable of blocking or occluding flow to the aneurysm or branch vessel).  









[AltContent: textbox (Face Portion)][AltContent: textbox (1st Twisted
Portion)][AltContent: textbox (Plurality of Struts)]
    PNG
    media_image1.png
    540
    469
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Twisted
Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    565
    475
    media_image2.png
    Greyscale

	However, Seddon fails to disclose a plurality of fixation members disposed along the face portion of the one or more of the plurality of strut members.  Seddon teaches the strut comprising the first and second twisted portions and face portion (anchor 28) “can have any configuration long as the anchor in the set state protrudes from the outer surface of the prosthesis” (para [0029]).  Furthermore, Seddon teaches “tissue ingrowth limits migration of the stent by anchoring the stent to the luminal wall. In at least one embodiment, the amount of tissue ingrowth around the anchor affects migration”…”In at least one embodiment, an anchor with a sharp bend provides for greater tissue excitation and tissue ingrowth than an anchor with a rounded bend. Without being bound by theory, a bend with an edge that is sharper to the touch than another edge that is less sharp will create greater tissue/cell excitation as it rubs against the airway wall thereby inducing inflammation and resulting in tissue ingrowth sooner compared to a bend that has a less sharp edge.” (para [0033]).  Bosma discloses a similar expandable implant (Fig 8) with a plurality of strut members (24) and teaches the strut members have a plurality of fixation members (hooks 27 or teeth of serrated edge 30) on a face portion thereof (Figs 9A-C; col 6, ll 13-64).  Bosma teaches “Each of the embodiments illustrated in the 

	Regarding claims 2 and 12, the combination of Seddon and Bosma teach the plurality of fixation members and the expandable framework are designed to be formed from a unitary tubular member (Seddon teaches the expandable framework is formed of a unitary member - para [0046] – and Bosma teaches the expandable framework, including the struts and fixation members, are formed from a unitary member – col 6, ll 22-35).  
	Regarding claims 3 and 13, the combination of Seddon and Bosma teach wherein one or more of the plurality of fixation members extends radially away from a longitudinal axis of the expandable framework (Seddon teaches the face extends radially away from the longitudinal axis of the expandable framework – see annotated Fig 3B above – and Bosma teaches the fixation members disposed on the face of the strut extend radially away from the longitudinal axis of the expandable framework – see Fig 8).  

 	Regarding claim 5, the combination of Seddon and Bosma teach the plurality of fixation members is positioned adjacent to the first and second twisted portions of each strut member comprising the twisted portions since the face portion is positioned adjacent to the first and second twisted portions (Figs 2B/2C, 3B/3C, 4).  
	Regarding claim 8, wherein the first and second twisted portions (30a, 30b) are formed by heat setting the one or more of the plurality of strut members (para [0051-0052]).  
	Regarding claims 9 and 18, wherein the face portion of the one or more of the plurality of strut members includes a curved region, and wherein the curved region is configured to extend radially away from the longitudinal axis of the expandable framework (see for example curved regions of embodiments of Figs 1B/2B/3B and 1C/2C/3C and annotated below).  


    PNG
    media_image3.png
    547
    462
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curved regions)]	
    PNG
    media_image4.png
    591
    471
    media_image4.png
    Greyscale

[AltContent: textbox (Apex)]	Regarding claims 10 and 19, wherein the curved region includes an apex, and wherein at least one of the plurality of fixation members is disposed along the apex of the curved region (see for example curved regions of embodiments of Figs 1B/2B/3B and 1C/2C/3C and annotated below).  As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon such that a plurality of fixation members, including hooks or teeth of a serrated edge as taught by Bosma, were provided on the outer surface of the face portion including the apex for the purpose of increasing the frictional resistance to grip the internal wall of the vessel, providing a surface for further enhancing tissue ingrowth, and further limiting migration of the expandable implant within the biological lumen. 
[AltContent: arrow]
    PNG
    media_image3.png
    547
    462
    media_image3.png
    Greyscale


	Regarding claim 16, wherein the occlusive member (cover 50) extends circumferentially around the outer surface of the expandable framework (para [0039]).  
	Regarding claim 22, wherein the expandable framework comprises a shape-memory material (para [0050]).  
	Regarding claim 23, wherein in the expanded configuration, the expandable framework defines an enclosed volume (cylindrical volume).  

Allowable Subject Matter
Claim 24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after overcoming the rejection under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or render obvious a first plurality of fixation members disposed along one face portion are longitudinally offset and circumferentially interdigitated with a second plurality of fixation members disposed along an adjacent second face portion in the collapsed configuration in combination with the other claimed elements.  

Response to Arguments
Applicant’s arguments, see amendment, filed March 10, 2021, with respect to the rejection(s) of claim(s) 1, 6, 11, and 15 under 35 USC 102(a)(1) as being anticipated by Shaw (US 2013/0073029) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The limitation “twisting” is now being interpreted as an application of torque or torsion to a body, producing a rotation of a portion of the body about an axis of the body as discussed on page 10 of the Remarks filed March 10, 2021.
Applicant’s arguments, see amendment, filed March 10, 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 9-13, and 18-19 under 35 USC 102(a)(1) as being anticipated by McGuckin (US 2009/0099596) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The Examiner agrees McGuckin fails to disclose a second twist in the struts or a face portion disposed between a first twist and a second twist.
However, upon further consideration, a new ground(s) of rejection is made in view of Seddon (US 2014/0277562) and Bosma (US 6,443,972).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miles et al. (US 2012/0316584) discloses an occlusive implant with a plurality of fixation members disposed along a face of strut members of an expandable framework.  McGuckin (US 2010/0312269) discloses an implant with an expandable framework comprising struts with first and second twisted portions (185) and a face portion having a fixation member (hook 182) therebetween (Fig 11C; para [0083]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771